Citation Nr: 1312555	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-18 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Cumberland Medical Center on February 9, 2008.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from May 1970 to February 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA), Medical Center (VAMC) in Murfreesboro, Tennessee, that denied the appellant's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Cumberland Medical Center on February 9, 2008.  In September 2010, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board has undertaken appropriate efforts to locate the Veteran's medical appeals folder/VHA file, which contained pertinent records relevant to his claim, including the RO decision, the notice of disagreement, the statement of the case, and medical records.  The Board has been unable to locate this file.  Apparently, it is missing and needs to be recreated.  There are no records contained in VA's Virtual System.  Regrettably, the Board hereby remands this case for the RO/AMC to take appropriate action to locate or reconstruct this Veteran's VHA file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to locate or reconstruct this Veteran's VHA file.  

2.  If additional evidence has been added to the record, the AMC should then readjudicate the claim on appeal in light of all of the evidence of record, and, if the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  If no additional evidence has been added to the record, the case with the associated VHA file should be sent to the Board for consideration on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

